Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-14 are subject to examination.  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.

Specification
The title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The present title is not sufficient for proper classification of the claimed subject matter. Applicant chose to amend as following:

    PNG
    media_image1.png
    478
    667
    media_image1.png
    Greyscale


Since Applicant chose to remove V2X, the title should also reflect claimed invention,
COMMUNICATION DEVICE OBTAINING ENROLMENT CREDENTIAL OR AUTHORIZATION TICKET, please refer to MPEP 606 for title contents.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s specification clearly contains following:
[00175] FIG. 15 illustrates a reaction mode of PMBD ITS-S according to an embodiment of the present disclosure. As an embodiment, the PMBD ITS-S may have three reaction modes (operation modes). For example, the PMBD ITS-S may include a silent mode, a receive only mode, and a limited talk mode as three reaction modes. Until the remote MBD station definitely determines whether the misbehavior occurs, the PMBD ITS-S may operate in one mode among following reaction modes.
[00177] Silent mode (first reaction mode or first operation mode): The mode means a mode in which the PMBD ITS-S is excluded from the V2X communication (ITS communication) and does not perform a V2X function. In other words, the PMBD ITS-S which operates in the silent mode may be completely excluded from the V2X communication.
[00179] Receive only mode (second reaction mode or second operation mode): This mode means a mode in which the PMBD ITS-S may receive and process data (e.g., ITS message) from other ITS-Ss. Since the PMBD ITS-S just has a problem in information thereon, the PMBD ITS-S should receive and process information on another ITS-S for safety. The PMBD ITS-S which operates in the receive only mode depends on an MBD level to perform only reception. That is, the PMBD ITS-S that operates in the receive only mode may perform the V2X communication (ITS communication) for receiving data, but may not perform the V2X communication (ITS communication) for transmission of data.
[00180] FIG. 15(c) illustrates a limited talk mode which is one of reaction modes of the PMBD ITS-S according to an embodiment of the present disclosure. [00181] Limited talk mode (third reaction mode or third operation mode): The mode means a mode in which the PMBD ITS-S maintains the V2X communication (ITS communication), but has the MBD level for the limited talk. The PMBD ITS-S which operates in the limited talk mode may perform only the limited talk depending on the MBD level. The ITS-S may determine whether to process data (e.g., ITS message) received from the PMBD ITS-S that operates in the limited talk mode.
[00193] The ITS-S may determine an MBD reaction mode (reaction mode). In this case, the reaction mode may be selected by a policy or the MBD level. [00194] When the reaction mode is the silent mode, the ITS-S may remove all ATs in an AT pool and disable issuing of anew AT. In addition, the ITS-S may disable all V2X functions. [00195] When the reaction mode 1s the receive only mode, the ITS-S may remove all ATs in the AT pool and disable issuing of the new AT. In addition, the ITS-S may disable a V2X function for message generation and transmission. [00196] When the reaction mode is the limited talk mode, the ITS-S may disable a normal V2X function for the limited talk. For example, the ITS-S may activate only a transmission function of some limited ITS messages and deactivate the remaining functions.
[0005] According to an embodiment of the present disclosure, a V2X communication method of a V2X communication device includes: detecting misbehavior of the V2X communication device; determining whether the V2X communication device is in a potential misbehavior detection state; if the V2X communication device is in the potential misbehavior detection state, determining a reaction mode of the V2X communication device; and performing a predetermined operation according to the reaction mode, in which the reaction mode may include at least one (multiple) of a first mode for deactivating a V2X communication function of the V2X communication device, a second mode for activating only a reception function of the V2X communication device, and a third mode for activating the reception function and a limited transmission function of the V2X communication device. 
As seen above, in the specification the reaction mode is determined only one time. The specification does not contain, (line 8, claim 1) determining of the same reaction mode again. The specification does not contain, (line 9, claim 1) determining of the same reaction mode again and again. The specification does not define “first mode” : activating only a reception function ….  (line 8, claim 1)
The specification does not define “second mode” : activating the reception function ….  (line 9, claim 1)
The specification does not contain activating both only a reception function (line 8, claim 1) and the reception function ….  (line 9, claim 1). The claimed reaction mode has multiple modes with conflicting functions.

    PNG
    media_image1.png
    478
    667
    media_image1.png
    Greyscale


What is claimed is “determining a reaction mode of the communication device”. Hence, the outcome of this step is merely a single mode that is used for reaction. For example, “X mode” or “1 mode” (or any other labelled mode) for examination purpose.
The cancelled step of claim 1, now in claim 3, “performing a predetermined operation according to the reaction mode”, merely performs a single predetermined operation based on the mode. Since, the mode is “X mode” or “1 mode” (or any other labelled mode) as per the above example;
Hence, what the claim accomplishes is the following steps, based on a determination that the reaction mode is a first mode, ….., a second mode ; have nothing to do with the mode called “X mode” or “1 mode” (or any other labelled mode of the claimed reaction mode).
Also, the claimed “first” mode is not different than “second” mode. Meaning the reaction mode has two modes, first mode, second mode. The claim contains comprising and the first mode (labelled) can also be assigned what the second mode, …. would be assigned regarding an operation.
The label “first”, “second”, do not limit that the mode cannot have multiple or similar labels. Mode is a mode and mere adding labels “first”, “second”, “third”, “x’, “y” by itself do not make the same reaction mode distinct. 
 The specification clearly contains, [00177] Silent mode (first reaction mode or first operation mode) The mode means a mode in which the PMBD ITS-S is excluded from the V2X communication (ITS communication) and does not perform a V2X function. This contrary to what the claim accomplishes with “first mode” and “second mode”, the claimed determinations.
Independent claim 8 contains similar limitations as claim 1 and hence subject to the same rejections.
Claims 2-7, 9-14 are dependent claims of claims 1 and 8 respectively and hence subject to same rejections.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4, 5, 10, 11, 12, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 8 contain, activating only a reception function of the communication device. Claim 3 contains, further performing a predetermined operation, which includes any operation such as sending function etc. Hence, further performing the predetermined operation in claim 3 is contrary to activating only a reception function of the communication device of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Similar applies to claim 4. Claims 10 and 11 contain similar limitations of claims 3 and 4 respectively. Hence, claims 3, 4, 10, 11 and their dependent claims 5, and 12 are subject to the same rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-11, 13-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Arzelier 2021/0067967, Blackberry Ltd., in view of Kim KR 20160073913 A, Nozawa JP 2005311574 and KR 101266241 B1.	
Referring to claim(s) 1, 8, 3, 10, Arzelier-Blackberry discloses a communication device comprising: a secure/non-secure storage device to store data; an RF unit configured to transmit and receive a radio signal; and a processor configured to control the RF unit, wherein the processor is configured to: a communication method performed by a communication device (messages using a device, para 18, figure 8), the method comprising:

    PNG
    media_image2.png
    668
    626
    media_image2.png
    Greyscale

detecting misbehavior of the communication device (detect misbehave indication, para 45);
determining whether the communication device is in a potential misbehavior detection state (such as wrong way, para 45, misbehavior event, para 64, potential, para 89);

    PNG
    media_image3.png
    541
    729
    media_image3.png
    Greyscale
 determining whether the communication device is in a potential misbehavior detection state, based on a determination that the communication device is in a potential misbehavior detection state, determining, a reaction mode of the communication device, performing a predetermined operation according to the reaction mode, based on a determination that the reaction mode is a first mode and based on a determination that the reaction mode is a second mode performing an action (performing actions such as deactivating a communication function of the communication device, such as, revoking a certificate due to misbehavior / para 19, 21, 71, such as update certificate revocation list (CRL) based on misbehavior, etc., para 92).

    PNG
    media_image4.png
    551
    525
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    600
    548
    media_image5.png
    Greyscale

Arzelier-Blackberry does not specifically mention about, which is well-known in the art, which Kim discloses, activating only a reception function of the communication device, and activating the reception function, para 1, 2, page 4. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Arzelier-Blackberry to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide a state that cannot be provided communication or discovery support. The activation for the reception or only the reception function would enable partial activation for selective state for the device, para 1, 2, page 4.
Arzelier-Blackberry and Kim do not disclose, which Nozawa discloses a limited transmission function of the communication device (last paragraph, page 2, fourth paragraph, page 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Arzelier-Blackberry to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide automatically changing communication state that cannot provide always/full communication support. The activation for the limited transmission reception or limited reception function would enable partial activation for selective state for the device, last paragraph, page 2, fourth paragraph, page 5. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Arzelier-Blackberry to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide the device to obtain/receive the authorization ticket. The authorization ticket is used by the device to enable communication between the devices. The authorization ticket is used to authorize a particular use of authorize services, paragraph 3, page 5.  

Referring to claims 2, 9, Arzelier-Blackberry discloses  wherein in the determining that the  communication device is in the potential misbehavior detection state,basedon the misbehavior of   the  communication device beingdetected by the communication device itself or based,on the misbehavior of the  communication device being,detected by another, communication device in a vicinity of the communication device, it is determined that the  communication device is in the potential misbehavior detection state ( indication such as slow vehicle, para 45, figure 8.

Referring to claims 4, 11, Arzelier-Blackberry discloses wherein based on the determination that the reaction mode is the second mode the performing of thepredetermined operation according to the reaction mode when the reaction mode is the second mode comprises: revoking the certificates for verifying the  message, and deactivating the transmission function of the  message (prevent  messages and revoking  a certificate due to misbehavior / para 19, 21, 71, update certificate revocation list (CRL) based on misbehavior, para 92) (note: the claim 1 is not limited to second mode and limitations of claim 4 are regarding second mode, which are not limited to be part of the claimed subject matter).

Referring to claims 6, 12, Arzelier-Blackberry wherein the another communication device, 
in the vicinity of the communication device, is a communication device which operates as a misbehavior broker generating certificate revocation list (CRL) information (information regarding update for certificate revocation list (CRL) based on misbehavior, para 92).

Referring to claims 7, 14, Arzelier-Blackberry discloses 
wherein the another communication device, in the vicinity of the communication device, broadcasts the CRL information and the CRL information includesinformation for revoking the certificate of the communication device (para 93, broadcasting of updated CRL, based on revocation of the certificate, para 19, 21, 71), the another communication device (CA implemented as software on any processor/device. para 18). 
 
Claim(s) 5, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Arzelier in view of Kim, Nozawa, KR 101266241 B1 and Levin et al., 20140372985.	
Referring to claims 5, 12, Arzelier-Blackberry discloses wherein based on the determination that the reaction mode is the third mode (performing actions such as deactivating a communication function of the communication device, such as, revoking a certificate due to misbehavior / para 19, 21, 71, such as update certificate revocation list (CRL) based on misbehavior, etc., para 92). Nozawa discloses the limited transmission function is used for transmission of a predefined specific message and the specific message (last paragraph, page 2, fourth paragraph, page 5). 
Arzelier-Blackberry, Nozawa and Kim do not disclose, which Levin discloses information indicating that the communication device is in the potential misbehavior detection state  
(para 41, 49, 60). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Arzelier-Blackberry to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide the device to inform another device about the state of the device. The message carrying the information would communicate the information to the another device, which would enable the receiving device to implement an action for the misbehavior of the device, para 41, 49, 60.  

Claim(s) 1, 8, 3, 10, 5, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al., Filed June 14, 2013, 20140372985 in view of Kim KR 20160073913 A, Nozawa JP 2005311574 and KR 101266241 B1.	
Referring to claim(s) 1, 8, 3, 10, Levin discloses a communication device comprising: a secure/non-secure storage device to store data; an RF unit configured to transmit and receive a radio signal; and a processor configured to control the RF unit, wherein the processor is configured to: a communication method performed by a communication device (communicate messages using a device, para 41), the method comprising:
[0051] This section discusses details of techniques for a stateful rules verification platform with reference to example procedures of FIGS. 4 and 5. In portions of the following discussion reference may be made to the example operating environment of FIG. 1 in which various aspects may be implemented. Aspects of each of the procedures described below may be implemented in hardware, firmware, or software, or a combination thereof. The procedures are shown as a set of blocks that specify operations performed by one or more devices and are not necessarily limited to the orders shown for performing the operations by the respective blocks. In at least some implementation the procedures may be performed by a suitably configured computing device, such as the example client device 102 of FIG. 1 that includes or makes use of a verification platform 116 or comparable functionality.
[0052] FIG. 4 is a flow diagram depicting an example procedure 400 in which run-time verification is performed. Rules defined for API verification of a target system in accordance with a rules specification language are obtained (block 402). For example, a verification platform 116 as described herein may be encoded with stateful rules 304 defined in accordance with a rules specification language 302. The verification platform 116 may be pre-configured to include various rules. The verification platform 116 may also be configured to interact with a rules service 109 to obtain rules associated with different types of clients and providers and/or updates to rules that may occur from time to time. In connection with run-time verification, rules associated with a particular target system may be obtained and supplied for use by a run-time verifier module 306 configured to use the rules to check behaviors of API clients and API providers.
[0053] Run-time verification is enabled for verification of the target system via the verification platform (block 404). For example, the verification platform 116 may include a run-time verifier module 306 that is configured and operates in the manner previously described. The run-time verifier module 306 may be selectively enabled on-demand to perform run-time verifications. In other words, a developer, consumer, or other user may toggle functionality represented by the run-time verifier module 306 to selectively perform verifications for code testing, troubleshooting, and so forth.
detecting misbehavior of the communication device,determining whether the communication device is in a potential misbehavior detection state;
[0041] At run-time, the checker module 310 implements the checks derived from stateful rules 304 to verify that the system behaves as the rules prescribe. The run-time verification may be selectively turned on or off for a particular computing system or device. When run-time verification is enabled for a regular run or a test run of a target system, the run-time verifier module 306 checks the entire system against a set of rules associated with the system. If misbehavior or non-compliance with one or more of the rules is detected the run-time verifier module 306 may take various responsive actions. Such responsive actions may be designated within the rules using the rules specification language 302 as noted above and may be encoded within the implementing code generated by the checker module 310. By way of example and not limitation, responsive actions that may be specified include breaking the testing run, issuing an error message, initiating documentation of misbehavior, writing an entry describing the misbehavior to a results file or database, bypassing an API associated with the misbehavior, activating a recovery process, and so forth.
determining whether the communication device is in a potential misbehavior detection state, based on a determination that the communication device is in a potential misbehavior detection state, [0049] As mentioned, formalized description and comments may be included as part of the rules definition. This information may be extracted and used to publish the rules with a service or otherwise. In a static or run-time verification setting, the published rules information and/or links to the rules may also be employed to document observed behaviors/misbehaviors. For instance, rules definitions may contain data to facilitate linking to relevant comments and documentation published via a rules service 109. The run-time verifier module 306 and the static verifier module 312 may utilize the links to comments and documentation to incorporate or include references to relevant comments and documentation for rules in responses (e.g., warnings, messages, notifications, entries, etc.) generated when misbehavior is detected during verification with respect to one or more rules.
determining, a reaction mode of the communication device, performing a predetermined operation according to the reaction mode, based on a determination that the reaction mode is a first mode and based on a determination that the reaction mode is a second mode performing an action (  
[0060] The one or more rules and results of verifications based on the one or more rules are documented (block 510). For example, a documenter module 314 or other comparable component of the verification platform may be provided to facilitate publishing or rules and/or descriptions of the rules in the manner described herein. In one approach, a service provider 106 may expose a rules service 109 to manage rules, provide a location to publish rules, enable access to the rules, and so forth. The documenter module 314 may also be operable to access and make use of information regarding the rules to document the results of verification runs. This may involve acquiring and adding descriptions and/or comments associated with rules to reports, warning, notifications, messages, and/or other instruments configured to provide information regarding the results of verification runs. For instance, when misbehavior is detected with respect to a particular rule a warning message may be generated and output to alert a user regarding the misbehavior. The documenter module 314 may operate to retrieve descriptions and/or comments associated with the particular rule and cause the warning message to incorporate the descriptions and/or comments for the particular rule to enable a developer/user to more fully appreciate the misbehavior.

Levin does not specifically mention about, which is well-known in the art, which Kim discloses, activating only a reception function of the communication device, and activating the reception function, para 1, 2, page 4. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Levin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide a state that cannot be provided communication or discovery support. The activation for the reception or only the reception function would enable partial activation for selective state for the device, para 1, 2, page 4. Levin and Kim do not disclose, which Nozawa discloses a limited transmission function of the communication device (last paragraph, page 2, fourth paragraph, page 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Levin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide automatically changing communication state that cannot provide always/full communication support. The activation for the limited transmission reception or limited reception function would enable partial activation for selective state for the device, last paragraph, page 2, fourth paragraph, page 5. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Levin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide the device to obtain/receive the authorization ticket. The authorization ticket is used by the device to enable communication between the devices. The authorization ticket is used to authorize a particular use of authorize services, paragraph 3, page 5.  

Referring to claims 5, 12, Levin discloses wherein based on the determination that the reaction mode is the third mode (para 60, 49). Nozawa discloses the limited transmission function is used for transmission of a predefined specific message and the specific message (last paragraph, page 2, fourth paragraph, page 5). Levin discloses information indicating that the communication device is in the potential misbehavior detection state (para 41, 49, 60).  

Claim(s) 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al., Filed June 14, 2013, 20140372985 in view of Kim KR 20160073913 A, Nozawa JP 2005311574 and KR 101266241 B1 and Yang et al., CN 205725829 U.
Referring to claims 4, 11, Referring to claims 4, 11, Levin discloses wherein based on the determination that the reaction mode is the second mode the performing of thepredetermined operation according to the reaction mode when the reaction mode is the second mode (para 41, 60). Levin, Kim, Nozawa do not disclose, which Yang discloses revoking the certificates for verifying the  message, and deactivating the transmission function of the  message ( key and certificate management module 2 for managing and maintaining the user key, it provides the user a key generation and update services to third party CA application, cancel, update service of digital certificate and signature of the user key, an encryption/decryption service, transaction verification service of the service platform. The system supports access third party information identifying the service and risk control service, and according to the user identification and risk identification result, providing or stopping the signature service of the user. the business transaction module 3 may be provided to the system risk warning, to freeze, revoked digital certificate and key of the user, so as to prevent the loss caused by attack user mobile phone,  second last paragraph, page 5. (note: the claim 1 is not limited to second mode and limitations of claim 4 are regarding second mode, which are not limited to be part of the claimed subject matter).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Levin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide the device to revoke the certificate and stop the message communication.  This would prevent the loss caused by the attack to the user device, second last paragraph, page 5.

Claim(s) 1, 8, 3, 10, 5, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattioli et al., FR 3023040 A1 in view of Kim KR 20160073913 A, Nozawa JP 2005311574 and KR 101266241 B1.	
Referring to claim(s) 1, 8, 3, 10, Mattioli discloses a communication device comprising: a secure/non-secure storage device to store data; an RF unit configured to transmit and receive a radio signal; and a processor configured to control the RF unit, wherein the processor is configured to: a communication method performed by a communication device (communicate messages using a device), the method comprising:
detecting misbehavior of the communication device,determining whether the communication device is in a potential misbehavior detection state; determining whether the communication device is in a potential misbehavior detection state, based on a determination that the communication device is in a potential misbehavior detection state, determining, a reaction mode of the communication device, performing a predetermined operation according to the reaction mode, based on a determination that the reaction mode is a first mode and based on a determination that the reaction mode is a second mode performing an action (  
Response supervision module The response supervision module 7 is adapted to participate in setting up the response to the potential attack detected and to maintain an acceptable level of service of the information system 2, taking into account of his current mission. It is further adapted to return the information system 2 to a nominal operating mode, if it has been evaluated as being safe. The supervision module of the response 7 comprises the following sub-modules. Projection sub-module This projection sub-module is adapted to automatically determine the impact on information system 2, and more particularly on its current mission, of each potential decision that would be made by the systems security team. of information. It answers questions such as: "and what would be the deterioration of the current mission if it were decided to ...?", Using the main resource database 5.2 matching the mission and the corresponding main resources. For example, "and what would be the deterioration of the current mission in case it is decided to turn off the ricX server?", In the case where the server X was attacked. If in the main resource database 5.2, the X server is indicated as one of the main resources for the Y service and the Z service of the current mission, then the projection sub-module automatically determines that the deterioration of the mission is on the provision of Y and Z services. Such a sub-module makes it possible to evaluate the consequences of service reduction terms (s) of different possible responses to a detected attack or a probable next attack before actually implementing one of these responses, in order to control the deteriorations made to the mission of the information system. A potential decision is for example indicated to the projection sub-module by the decision support module 8, following an order that is sent to it by the information systems security team. In response, the projection sub-module delivers the result of its analysis of the impact of this potential decision to the decision support module 8. Sub-module for implementing a response mode This submodule for setting up of a response mode is adapted to recommend and / or implement in the information system 2 response actions to an attack according to a response mode among: a defense mode, including the protection of essential services for the current mission and the defeat of the attack; an active mode, including controlling the attack and restoring the information system 2 by repairing compromised resources; a recovery mode, comprising, once the attack is stopped, a return to a normal operating mode of the information system 2. This submodule for implementing a response mode is further adapted to provide reconfigurations of probes or security policy changes. Response decomposition submodule The response decomposition sub-module is adapted to, once the response to an attack has been decided, decompose this response into different actions of the response and coordinate with each other the different actions of the response. the answer. The decomposition is linked to the number of resources to be reconfigured according to 3 levels: the probes: comprising, at the level of the probe devices, the change of setting such as trace levels, routing capacities for example thanks to a TAP solution (in English "Test Access Port" - ie device for monitoring a computer network without disturbing it; change of event filtering or low level traffic capture setting; application security, including authorization and authentication aspects; the security of the IT equipment, including the deactivation of a port or protocol on a firewall or a router, a change of the trace level synchronously with the security policy. This multilevel response is performed in accordance with a security level (state of attack, assumed state of attack, nominal state) with preconfigured settings for each resource and can perform a unit reconfiguration. The response supervision module 7 is further adapted, when a potential attack is confirmed, to archive the context of the attack and extract the corresponding metric values in the metric values section 5.7 from the database. 5. This archived attack context includes, among other things, the logs that led to the detection of the attack, the associated malware, and the specific attack sequence associated with the attack, which will also be recorded by the attacker. prediction sub-module of the impact assessment module 6., last paragraph, page 6, first paragraph, page 7)

Mattioli does not specifically mention about, which is well-known in the art, which Kim discloses, activating only a reception function of the communication device, and activating the reception function, para 1, 2, page 4. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Levin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide a state that cannot be provided communication or discovery support. The activation for the reception or only the reception function would enable partial activation for selective state for the device, para 1, 2, page 4. Mattioli and Kim do not disclose, which Nozawa discloses a limited transmission function of the communication device (last paragraph, page 2, fourth paragraph, page 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Mattioli to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide automatically changing communication state that cannot provide always/full communication support. The activation for the limited transmission reception or limited reception function would enable partial activation for selective state for the device, last paragraph, page 2, fourth paragraph, page 5. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Levin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide the device to obtain/receive the authorization ticket. The authorization ticket is used by the device to enable communication between the devices. The authorization ticket is used to authorize a particular use of authorize services, paragraph 3, page 5.  

Referring to claims 5, 12, Mattioli discloses wherein based on the determination that the reaction mode is the third mode (last paragraph, page 6, first paragraph, page 7). Nozawa discloses the limited transmission function is used for transmission of a predefined specific message and the specific message (last paragraph, page 2, fourth paragraph, page 5). Mattioli discloses information indicating that the communication device is in the potential misbehavior detection state (last paragraph, page 6, first paragraph, page 7).  

Claim(s) 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattioli in view of Kim, Nozawa, KR 101266241 B1 and Yang et al., CN 205725829 U.
Referring to claims 4, 11, Referring to claims 4, 11, Mattioli discloses wherein based on the determination that the reaction mode is the second mode the performing of thepredetermined operation according to the reaction mode when the reaction mode is the second mode (last paragraph, page 6, first paragraph, page 7). Mattioli, Kim, Nozawa do not disclose, which Yang discloses revoking the certificates for verifying the message, and deactivating the transmission function of the  message ( key and certificate management module 2 for managing and maintaining the user key, it provides the user a key generation and update services to third party CA application, cancel, update service of digital certificate and signature of the user key, an encryption/decryption service, transaction verification service of the service platform. The system supports access third party information identifying the service and risk control service, and according to the user identification and risk identification result, providing or stopping the signature service of the user. the business transaction module 3 may be provided to the system risk warning, to freeze, revoked digital certificate and key of the user, so as to prevent the loss caused by attack user mobile phone,  second last paragraph, page 5. (note: the claim 1 is not limited to second mode and limitations of claim 4 are regarding second mode, which are not limited to be part of the claimed subject matter).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Mattioli to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide the device to revoke the certificate and stop the message communication.  This would prevent the loss caused by the attack to the user device, second last paragraph, page 5.






Response to Arguments
Applicant's arguments filed 6/8/22, pages 6-10 have been fully considered but they are not persuasive.  Therefore, rejection of claims 1-14 is maintained. 
Regarding Applicant’s concern in the remarks date 1/31/22 for the amended claims, the rejections are updated accordingly for the amended limitations. Arzelier-Blackberry discloses a communication device comprising: a secure/non-secure storage device to store data; an RF unit configured to transmit and receive a radio signal; and a processor configured to control the RF unit, wherein the processor is configured to: a communication method performed by a communication device (messages using a device, para 18, figure 8), the method comprising:

    PNG
    media_image2.png
    668
    626
    media_image2.png
    Greyscale

detecting misbehavior of the communication device (detect misbehave indication, para 45);
determining whether the communication device is in a potential misbehavior detection state (such as wrong way, para 45, misbehavior event, para 64, potential, para 89);

    PNG
    media_image3.png
    541
    729
    media_image3.png
    Greyscale
 determining whether the communication device is in a potential misbehavior detection state, based on a determination that the communication device is in a potential misbehavior detection state, determining, a reaction mode of the communication device, performing a predetermined operation according to the reaction mode, based on a determination that the reaction mode is a first mode and based on a determination that the reaction mode is a second mode performing an action (performing actions such as deactivating a communication function of the communication device, such as, revoking a certificate due to misbehavior / para 19, 21, 71, such as update certificate revocation list (CRL) based on misbehavior, etc., para 92).

    PNG
    media_image4.png
    551
    525
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    600
    548
    media_image5.png
    Greyscale

Arzelier-Blackberry does not specifically mention about, which is well-known in the art, which Kim discloses, activating only a reception function of the communication device, and activating the reception function, para 1, 2, page 4. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Arzelier-Blackberry to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide a state that cannot be provided communication or discovery support. The activation for the reception or only the reception function would enable partial activation for selective state for the device, para 1, 2, page 4.
Arzelier-Blackberry and Kim do not disclose, which Nozawa discloses a limited transmission function of the communication device (last paragraph, page 2, fourth paragraph, page 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Arzelier-Blackberry to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide automatically changing communication state that cannot provide always/full communication support. The activation for the limited transmission reception or limited reception function would enable partial activation for selective state for the device, last paragraph, page 2, fourth paragraph, page 5. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Arzelier-Blackberry to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide the device to obtain/receive the authorization ticket. The authorization ticket is used by the device to enable communication between the devices. The authorization ticket is used to authorize a particular use of authorize services, paragraph 3, page 5.  
The addition of well-known functions overcame the 35 U.S.C. 102 rejections. However, mere addition and arguments for the well-known functions would not overcome the updated rejections and/or make the claimed subject matter novel. 

Conclusion
Considering Applicant’s claim amendments over rejections of Arzelier-Blackberry; Applicant is reminded for compact prosecution, rather extended prosecution.
The execution of claimed functions with the claimed modes, which is in response to the device being in a potential misbehavior detection state, is well-known in the art. For example, Nozawa JP 2005311574 discloses a limited transmission function of the communication device, as rejected above.
Mere addition of well-known functions to Arzelier-Blackberry do not make the claimed subject matter novel. For example, KR 101266241 B1, filed 08/27/2009, discloses obtaining at least one of an EC (Enrolment Credential) or an AT.
Taniguchi JP 2005244675 A also discloses the well-known (at least since 2005) claimed limited transmission function, second paragraph, page 4, second paragraph, page 5.
KR 100968974 B1, filed Nov 18, 2002, also discloses the well-known (at least since 2002) claimed limited transmission function, first paragraph, page 2.
Naserian et al., 20160335897 also discloses a limited transmission function of the communication device, para 52.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496